DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 18 June 2021 has been entered.
Acknowledgement is made to applicant’s amendment of claim 25. Claims 25-33 and 36-37 are pending in this application.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 25-26, 33, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2012/0073717 A1), in view of Masaoka et al. (Y. Masaoka, Y. Nakagawa, T. Hasegawa, and H. Ando, "New Durable Sealant of Telechelic .
Regarding claims 25-26, Agostini teaches a tire 10 including a tread portion 13 – (construed as an exterior surface) and an innerliner layer 16 – (construed as an interior surface). The innerliner has an abraded surface 19 – (construed as an accommodating region arranged on the interior surface), whereby the abraded surface has a foam noise damper 22 fixed thereon by a polyether adhesive, see [0032], [0035], [0045] – (corresponds to an adhesive layer arranged on the accommodating region). 
As to the foam noise damper composition: The foamed noise damper is a foamed rubber material, and thus the surface of the foamed rubber material which is coupled to the adhesive layer meets the claimed “a member comprising a rubber attachment layer attached to the accommodating region by the adhesive”. Additionally, as the foamed structure is formed as an ethylene-propylene-diene terpolymers, and the specification, see [0054]-[0055], identifies as an “essentially saturated” diene elastomer suitable for use, this meets the claimed “rubber attachment layer is based on at least one essentially saturated diene elastomer”.
As to the placement of the noise damper: Agostini discloses the foamed structure may extend axially from about 10% to 50% of the tread width and where its placement is disposed to equalize the load of the tire and maintain dynamic balance, see [0033]. It is thus considered the claimed “tire having a maximum axial width LT, the axial distance 
As to the adhesive composition: While Agostini generalizes the use of a polyether adhesive for bonding purposes; it does not disclose specifics regarding adhesive, prompting one to look to prior art for exemplary uses. Moreover, the general disclosure of “polyether” by Agostini would have been recognized as encompassing silanized polyether’s as they are consistent with known types of polyether’s that are used in adhesive compositions.
Masaoka discloses it is well-known to use silyl-terminated polyether’s as adhesives, because of the polymer’s good workability, high weatherability, good adhesion to various substrates, see (page 1 - Introduction) – (corresponds to a silanized polyether). And further adds it is well-known to use telechelic polymers with cross-linkable silane terminal groups as base polymers for elastic sealants and adhesives, the cross-linkable silane terminal groups to include alkoxy-silane groups – (corresponds to 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polyether adhesive of Agostini to be free of isocyanate, as taught by Masaoka as such adhesives are well-known and in use as an adhesive which provides good workability, high weatherability, good adhesion to various substrates as taught by Masaoka.  
Regarding claim 33, 36-37, modified Agostini discloses the tire is configured to have two beads 15, two sidewalls 11 connected to the beads, a crown (tire components between the carcass and ground contacting portion of the tread) connected to the ends of the two sidewalls with a crown reinforcement (not shown) and a radially exterior tread 13, see FIG. 1, [0032]. 
As to the member is attached to the radially interior surface of the crown, axially on the exterior side of the tire: Agostini discloses the foamed structure may comprise multiple foamed structures – (construed as having off-centered foam structures). Thus, under the broadest reasonable interpretation afforded the examiner, foam structures disposed off-center of the tire median plane would include positions that are located on an exterior portion of the tire. Moreover, the claims do not provide structure to delineate an interior side from an exterior side of the tire. 
As to the center of gravity limitations: As previously discussed, Agostini discloses the foamed structure may extend axially from about 10% to 50% of the tread width, where its placement is disposed to equalize the load of the tire and maintain dynamic balance; and foam structures are disposed off-center of the tire median plane to include positions that are located on an exterior portion of the tire; and further discloses the use of circumferential grooves, see FIG. 1. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tire in the claimed manner since: Agostini discloses the tread comprises a set of circumferential grooves, and the foam structures are disposed at multiple positions within the tire cavity in a way to equalize the load of the tire, while maintaining dynamic balance. That is, whether disposing the member in line with a circumferential groove or rib of the tire tread; the prior art accounts for load balancing (construed as center of gravity effects) of the tire.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Agostini, and Masaoka, as applied to claim 26 above, and further in view of Petrie (EM Petrie – 2010 – adhesives.org, https://www.adhesives.org/docs/default-document-library/hybrid_sealants_may2010-final-(1).pdf, accessed on 03/31/2020 – of record). 
While modified Agostini discloses the advantageous use of telechelic polyether’s; it does not explicitly disclose the adhesive element comprises methyldimethoxysilane or polyoxypropylene.
Petrie discloses a telechelic polyether (that is the polymer has ends where both ends have the same functionality), is prepared from a high molecular weight polypropylene oxide (synonym for polyoxypropylene) that is hydrosilylated to produce a polyether end-capped with methyldimethoxysilane groups, see page 3 – paragraph 2 – (corresponds to the alkoxysilane is a methyldimethoxysilane and the polyether is a polyoxypropylene), wherein their use provides low viscosity, low glass transition temperature, flexibility over a wide temperature range, and low color and odor, see page 3 – paragraph 4. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of modified Agostini be in the form of methyldimethoxysilane or polyoxypropylene as taught by Petrie to provide the fixing element with an adhesive having flexibility over a wide temperature range as taught by Petrie.
Claim 29-31 is rejected under 35 U.S.C. 103 as being unpatentable over Agostini, and Masaoka, as applied to claim 25 above, and further in view of Papakonstantopoulos et al. (US 2014/0261944 – of record).
Regarding claims 29-31, While modified Agostini disclose its inventive adhesive scheme is suitable for adhering electronic devices (construed as adherence of an electronic device as the member), see Agostini [0048]; it does not explicitly disclose the electronic device is provided in a casing formed of rubber.
Papakonstantopoulos teaches a rubber innerliner layer contains a rubber patch thereon which is integral with said rubber innerliner layer, wherein said rubber patch contains an elastomeric, stretchable rubber cavity to releasably receive and securely hold a rigid device – (construed as an electronic device) within its elastomeric cavity [0017].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attaching electronic device of modified Agostini to be encased in a rubber casing, as taught by Papakonstantopoulos to releasably receive and securely hold the electronic device.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Agostini, and Masaoka, as applied to claim 25 above, and in the alternative, in view of Song  (US 2013/0048180 A1).
Regarding claim 32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of modified Agostini have a thickness between 1 and 1.5 mm; as the general conditions of the claim are met and limiting the amount of adhesive would be achieved through routine experimentation. That is, limiting the thickness of the layer would advantageously reduce production costs, while allowing for use of sufficient material to create a strong bond. 
In the alternative, Song teaches a tire having a sound-absorbing material 3 that is adhered to the tire interior cavity by a sealant layer 2; whereby the sealant layer is configured to have a thickness of 1:1 to 1:3 or 1 mm to 1.5 mm, see [0017]-[0018]; which meets the claimed 1.0 – 1.5 mm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of modified Agostini to have a thickness of 1mm, as taught by Song to provide the tire with a commonly known adhesive layer thickness suitable for adhering sound-absorbing materials to tire interior cavities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
The applicant amended claim 1 which changed the scope of the claim and after further search and consideration, the claims are rejected under new grounds. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749